Citation Nr: 1235680	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  08-29 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUES

1. Entitlement to service connection for a bilateral knee disorder.

2. Entitlement to service connection for a bilateral foot disorder, to include as secondary to a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1982 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issues of entitlement to service connection for posttraumatic stress disorder, entitlement to service connection for sleep apnea, and entitlement to a total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In April 2012, the Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge at the Denver RO.  A transcript of this hearing is in the Veteran's claims file.  At the hearing, the Veteran's representative raised the issue of entitlement to service connection for a bilateral foot disorder as secondary to a bilateral knee disorder.  As a result, the Board has re-characterized the issue as shown above, and the issue of entitlement to service connection for bilateral foot disorder, to include as secondary to a bilateral knee disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The evidence of record is in equipoise as to whether the Veteran's bilateral knee disorder was incurred in active service.

CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, a bilateral knee disorder, diagnosed as bilateral chondromalacia patella, was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the Veteran's claim of entitlement to service connection for a bilateral knee disorder is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a) (West 2002).  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran asserts that his current bilateral knee disorder is related to his active service.  Specifically, he contends he injured his knees when he jumped off a helicopter in 1984.  The Veteran reports that since service, he has experienced continuous symptoms of bilateral knee pain that have progressively worsened.

Initially, the Board notes that there is some evidence suggesting a left knee disorder existed prior to the Veteran's entrance into active service.  Specifically, a June 1988 report of medical history indicates the Veteran complained of lateral left knee instability, without swelling or pain, as the result of a football injury incurred during his junior year of high school.  However, the January 1982 entrance examination report shows that the Veteran's lower extremities were clinically evaluated as normal, and the report is absent for any diagnoses or notations relating to the Veteran's knees.  Therefore, the Veteran is presumed sound when he entered into active duty.  38 U.S.C.A. § 1111 (West 2002); see Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991) (holding that presumption of sound condition "only attaches where there has been an induction examination in which the later complained of disability was not detected . . . .").  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  Here, the Board finds that June 1988 service treatment record does not rise to the level of "clear and unmistakable" as the evidence of record does not include any further mention of such an incident.  In other words, it is not clear and unmistakable that the Veteran's disability existed prior to his period of active service, and therefore, the presumption of soundness is not rebutted.  See Cotant v. West, 17 Vet. App. 116, 131 (2003).  Because not even the first requirement to rebut the presumption of soundness has been met, the presumption is not rebutted, and the Board will proceed to discuss the merits of the claim on the basis of direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes the Veteran is entitled to service connection for a bilateral knee disorder.

First, the Board notes the Veteran has a current disability for the purpose of service connection.  The evidence of record reveals multiple diagnoses of a bilateral knee disorder; in particular, a November 2007 VA treatment record reveals diagnoses of right knee chondromalacia patella and mild left knee chondromalacia patella.

In addition, the Veteran's service treatment records reveal a history of complaints regarding knee pain.  First, a September 1988 service treatment record shows a provisional diagnosis of "meniscal tear left knee" and indicates the Veteran reported bilateral patella pain.  A January 1989 service treatment record shows a CT scan was performed for the Veteran's left and right knees, and an MRI was recommended to rule out a lateral meniscus tear of the left knee.  A September 1989 service treatment record reveals the Veteran requested light duty as the result of left knee pain, and the record indicates the Veteran had a follow-up appointment with regard to his left knee in December 1989.  A service treatment record with only the date of  "20 Dec" shows the Veteran reported injuring his knee in 1984 when he jumped from a helicopter and landed in a squatting position.  The provisional diagnosis was "rule out left meniscus tear - med."  The Board acknowledges that the Veteran's assertions regarding an in-service injury in 1984 are contradicted by reports of medical history from June 1988 and July 1989, on which the Veteran reported that he was in good health.  Further, the Veteran's February 1990 separation examination is negative for any complaints of bilateral knee pain.  In this respect, the Veteran argues that on those occasions, he was told to mark all categories negative, first, in order to stay in active service, and then, in order to be discharged from active service.  As the record does demonstrate in-service complaints of bilateral knee pain, and because the Board finds the Veteran a credible historian, the Board will resolve the benefit of the doubt in favor of the Veteran and find the evidence of record supports the incurrence of an injury in service for the purpose of service connection.

With regard to a nexus between the Veteran's current bilateral knee disorder and the in-service injury, the first objective evidence of a bilateral knee disorder is dated in February 2007, almost 17 years after separation from active service.  The Board finds this gap in time significant, and it weighs against the existence of a link between his current bilateral knee disorder and his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).

Nevertheless, the Veteran has stated that he has experienced continuous bilateral knee pain since separation from active service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board notes that the Veteran is competent to give evidence about what he experienced; i.e., that he has had bilateral knee pain since his separation from service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno, 6 Vet. App. at 469 (noting competent lay evidence requires facts perceived through the use of the five senses).  Here, the Board finds nothing in the record that would refute the competency and credibility of the Veteran with respect to his chronic knee pain since separation from active service.  

In addition, the medical evidence of record weighs in favor of the Veteran's claim with regard to the nexus required to establish service connection.  In May 2011, the Veteran was seen for a follow-up examination after arthroscopy of both knees, at which time he reported that he had spent a lot of time serving aboard a ship at sea.  After review, the VA physician opined that "it has been noted recently that the majority of sea-going servicemen and women have lateral patellar facet arthropathy and degenerative joint disease of that joint due to traveling up and down the ladders aboard a ship."  The Board recognizes that this type of general statement usually is not adequate for purposes of service connection; however, an April 2012 VA physician also provided a positive relationship between the Veteran's current bilateral knee disorder and his in-service duties.  After reviewing the Veteran's medical chart and his military history of service onboard ship, the VA physician opined that "the diagnosis of chondromalacia patellae (bilat) is due to his military service.  In climbing ladders aboard ship with feet externally rotated increases the strength of the lateral quadriceps muscles which initiates the patellar maltracking laterally."  

The Board concludes that in this case, the evidence is at least in relative equipoise as to whether the Veteran's bilateral chondromalacia patella is related to active service.  The Veteran's service treatment records indicate he sought treatment for bilateral knee pain during active service.  Additionally, although VA physicians did not specifically address the Veteran's contentions of an in-service bilateral knee injury incurred after jumping from a helicopter, they do provide positive opinions with regard to a relationship between the Veteran's current bilateral knee disorder and his active service.  Finally, the Veteran's reports of continuity of symptomatology are competent and credible evidence demonstrating chronic knee pain since active service.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board will grant service connection for a bilateral knee disorder.  Gilbert, 1 Vet. App. 49 (1990).

ORDER

Service connection for a bilateral knee disorder is granted.


REMAND

At the April 2012 Travel Board hearing, the Veteran's representative added that the Veteran's bilateral foot disorder may be proximately due to or aggravated by his bilateral knee disorder.  As the Veteran is now service-connected for his bilateral knee disorder, a remand is necessary for proper notice with regard as to how to substantiate his claim for a bilateral foot disorder on a secondary basis.  Further, a VA examination is necessary to address the claim as secondary to the Veteran's now service-connected bilateral knee disorder.  

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with a duty to notify and assist letter that explains how to substantiate his claim for a bilateral foot disorder as secondary to his service-connected bilateral knee disorder.

2. Associate all VA records dated from May 2012 to the present with the claims file.

3. Schedule the Veteran for a VA medical examination for the purpose of determining the nature and etiology of any current bilateral foot disorder.  The claims file must be provided to the examiner for review in connection with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  After examining the Veteran and reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any current bilateral foot disorder was incurred in or due to the Veteran's active service.  In addition, the VA examiner should provide an opinion as to whether it is at least as likely as not that any bilateral foot disorder was caused or aggravated by the Veteran's service-connected bilateral knee disorder.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,] 38 C.F.R. § 4.1 (2011)" copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4. After conducting any additional development deemed necessary, the RO should readjudicate the claim considering all the evidence of record.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


